Greenblott, J.
Appeal from a judgment of the *859County Court of Ulster County, rendered March 18, 1968, upon a verdict convicting defendant of the crimes of attempted murder in the first degree and two counts of assault in the second degree. After a pretrial Huntley hearing, the trial court denied appellant’s motion to suppress his confession holding that appellant was properly advised of the fourfold Miranda warnings. The court also denied appellant’s second pretrial motion to suppress a shotgun seized by the police after appellant directed them to the gun. It is our opinion that appellant- was properly advised of his constitutional rights upon his arrival at the Kingston barracks, and before any questioning. The finding by the trial court that appellant waived his right to an attorney and willingly made a statement, is amply supported by the evidence. We have examined appellant’s other contentions and find them to be without merit. Judgment affirmed. Gibson, P. J., Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum by Greenblott, J.; Aulisi, J., not voting.